--------------------------------------------------------------------------------

Exhibit 10(s)
 
EMPLOYMENT AGREEMENT


Clean Diesel Technologies, Inc. – Michael L. Asmussen


 
AGREEMENT made as of the date set forth below by and between Michael L.
Asmussen, 1731 Centennial Drive, Canton, MI  48187 (“Executive”) and Clean
Diesel Technologies, Inc., a Delaware corporation (the “Company”), having a
place of business at Suite 702, 300 Atlantic Street, Stamford, CT  06901.


WHEREAS, the Company desires certain services for itself and Executive desires
to contract with the Company to perform such services;


NOW THEREFORE, in consideration of the mutual covenants hereinafter recited, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1. Term:  This Agreement shall commence on the date of September 3, 2008, or as
reasonably soon thereafter as may be agreed by Executive’s designated supervisor
below (the “Commencement Date”), and shall continue thereafter until terminated
by either party as provided below, provided that the Commencement Date shall not
be any date earlier than the Executive’s first day of full time employment.


2. Scope of Work; Title:  On the Commencement Date, Executive shall be Vice
President – Sales Americas of the Company.  In such employment, Executive shall
on a full-time basis direct all of Executive’s efforts toward the performance of
such duties as shall be assigned to Executive by the Executive Vice President
American Operations who shall be Executive’s designated supervisor.  “Full time”
shall mean no other outside business activities without the company’s prior
consent.  Executive will be proposed for election as Vice President Sales at the
Board of Directors meeting next following the Commencement Date or sooner by
written action of the directors at their convenience. Executive's place of
employment shall be the Company's corporate headquarters, and, pending
relocation, the Executive shall maintain a home office and visit the corporate
headquarters whenever required.


3. Compensation; Benefits:  (a) Salary. The Company agrees to cause Executive to
be paid for Executive’s services hereunder at the initial rate of Two Hundred
Ten Thousand Dollars ($210,000) per year.  Executive shall be paid such amounts
by the Company according to its normal and customary procedures from time to
time in effect but not less often than monthly.
 
(b) Options. When employed, Executive from time to time shall be entitled to
participate in stock option Awards under the Company’s 1994 Incentive Plan in
the discretion of the Board of Directors.  The Company will arrange for you to
receive a stock option award to purchase Ten Thousand (10,000) shares of the
Company's common stock, $0.01 par value, at an exercise price which shall be the
fair market value of the stock on the Award Date, as determined pursuant to the
terms of the Plan. The option Award Date shall be the Commencement Date. Such
option shall have a term of ten (10) years and shall vest in increments of
one-third (1/3) of the options on the first anniversary of the Commencement
Date, and the second and third one-third (1/3) option portions on the second and
third anniversaries of the Award Date. Such option shall, nevertheless, lapse
and be forfeited in its entirety, if the Executive shall not be employed by the
Company on the first anniversary of the Commencement Date.  In the event of a
“Change in Control”, as defined in and in accordance with Company’s 1994
Incentive Plan, any and all eligible Option rights shall become fully vested and
immediately exercisable.


 
1

--------------------------------------------------------------------------------

 


(c) Bonus. Executive shall be eligible for a variable compensation performance
bonus program.  The bonus shall have an initial targeted payout of up to 50% of
salary, with a portion of this amount, or Twenty Thousand Two Hundred Dollars
($20,200) guaranteed in the first year.  After the first year of employment,
Executive will be eligible to participate in such performance bonus/variable
compensation programs of Company in the discretion of the Directors.


(d) Benefits. Executive shall participate also in such other benefit programs as
the Company may customarily extend to its Employees as a class.  This Agreement
may not be construed to prevent the Company from rescinding any benefit programs
for Executive so long as such rescission applies to Employees as a class.


4. Expenses:  Executive shall be reimbursed by the Company in accordance with
Company policies for all ordinary and necessary out-of-pocket expenses incurred
by Executive in performing Executive’s services hereunder.  Such expenses shall
be reported from time-to-time by Executive on the Company’s customary forms of
expense report and submitted for approval to the Company pursuant to its
policies from time to time in effect.


5. Termination of Employment:  (a) Just Cause.  The Company may at any time
terminate this Agreement for Just Cause.  “Just Cause” shall mean, as determined
by the Board of Directors in its sole discretion, conviction of Executive under,
or a plea of guilty by the Executive to, any charge which would constitute a
felony under the laws of Connecticut, regardless of jurisdiction; any instance
of fraud, embezzlement, self-dealing, insider trading or similar malfeasance
with respect to the Company regardless of the amount involved; any instance of
material disloyalty, insubordination, or disparagement of the Company to an
outside party; or any instance of substance abuse of a controlled substance or,
otherwise, a pattern of substance abuse which limits Executive’s performance of
Executive’s duties.


(b) Disability.  The Company may terminate this Agreement at any time upon the
physical disability of Executive, if the Directors in their sole discretion
shall determine that, as a result of physical disability Executive has for a
period of six months been substantially absent from Executive’s customary place
of work and unable to perform Executive’s customary duties.


(c) At Will.  Either of Executive or Company may terminate this Agreement at any
time on two (2) month’s written notice one to the other.  Where Company shall
terminate this Agreement for other than just cause or physical disability after
six (6) months of employment, the Company shall continue the Executive’s Basic
Salary and Benefits (in the amount and form then enjoyed by the Executive) but
offset by any income from personal services earned by the Executive from sources
other than the Company for a period which ends on the earlier of eight (8)
months after termination or until the Executive accepts other substantially
comparable employment.  If this employment is terminated by the Employee, he
will, at any time, give two (2) months advance notice and shall not be entitled
to any further compensation after such notice period. Termination at will under
this sub-section (c) shall also include constructive discharge within one year
following a change in control of the Company. “Constructive discharge” means
that the responsibilities of the Employee have been materially diminished at the
time of change in control. “Change in control” has the same meaning as set out
in the Company’s 1994 Incentive Plan.


 
2

--------------------------------------------------------------------------------

 


6. Discoveries and Inventions:   All patentable and unpatentable inventions,
discoveries and ideas which are made or conceived or reduced to practice by
Executive during the term of Executive’s employment, and which are based upon or
arise out of Executive’s services hereunder (“Developments”) are or shall become
the Company’s property.  Executive agrees to disclose promptly to the Company
each such Development and, upon the Company’s request and at its expense,
Executive will assist the Company, or its designee, in making application for
Letters Patent, Trade or Service Marks or Copyrights in any country in the
world.  Executive further agrees, at no expense to Executive, to execute all
papers and do all things which may be necessary or advisable to prosecute such
applications, and to transfer to and vest in the Company, or its designee, all
the right, title and interest in and to such Developments, and all applications
for patents and Letters Patent, Trademarks and Service Marks and Copyrights
issued thereon.  If for any reason Executive is unable to effectuate a full
assignment of any such Development, Executive agrees to transfer to the Company,
or its designee, Executive’s transferable rights, whether they be exclusive or
non-exclusive, or as a joint inventor or partial owner of the Development.  No
action or inaction by the Company shall in any event be construed as a waiver or
abandonment of its rights to any such Development except an instrument in
writing assigned by an authorized official of the Company by which it
specifically states it intends to be bound in such respect.


7. Proprietary Information:  Executive will not at any time, either during the
term of this Agreement or thereafter, disclose to others, or use for Executive’s
own benefit or the benefit of others, any of the Developments or any
confidential, proprietary or secret information owned, possessed or used by the
Company or any of its subsidiaries or affiliates (collectively, “Proprietary
Information”), which, by way of illustration, but not limitation, includes
devices, structures, machines, data, know-how, business opportunities, marketing
plans, forecasts, unpublished financial statements, budgets, licenses and
information concerning prices, costs, Executives, customers and
suppliers.  Executive’s undertakings and obligations under this Paragraph 7 will
not apply to any Proprietary Information which: (a) is or becomes generally
known to the public through no action on the part of the Executive or (b) is
generally disclosed to third parties by the Company or any of its subsidiaries
or affiliates without restriction on such third parties.  Upon termination of
this Agreement or at any other time upon request, Executive will promptly
deliver to the Company all keys, notes, memoranda, notebooks, computers,
computer disks or drives, drawings, designs, three dimensional figures,
photographs, layouts, diagrams, records, reports, files and other documents (and
all copies or reproductions of such materials) in Executive’s possession or
under Executive’s control, whether prepared by him or others, which contain
Proprietary Information.  Executive acknowledges that this material is the sole
property of the Company or a subsidiary or an affiliate of the Company.


 
3

--------------------------------------------------------------------------------

 


8. Subsequent Employment:  Following the termination of Employment for any
reason, Executive agrees that Executive will not recruit, entice, induce or
encourage any of the Company’s other Executives or consultants to engage in any
activity which, were it done by Executive, would violate any provision of
Executive’s Agreement. For a two-year period after termination of employment and
before performing any services for others, as Executive or consultant or
otherwise, in the actual lines of business in which Executive has performed
services for the Company, its subsidiaries or affiliates, Executive will notify
the Company of the general nature of the services to be performed and the party
for whom they will be performed and Executive will, also, prior to undertaking
such service or employment inform the other party of the existence of the
covenants in Sections 6, 7 and 8 of this Agreement. Executive admits that breach
of Executive’s covenants hereunder regarding the Company’s Proprietary
information is likely to cause serious economic injury to the Company.


9. Assignment:  This Agreement may not be assigned by either party without the
prior written consent of the other party; provided, however,  that the
acquisition by any person of all or substantially all of the assets or capital
stock of the Company shall not be considered an assignment of this Agreement by
the Company.


10. Continuing Obligations:  The Executive’s covenants set forth in Sections 6,
7, and 8 above shall continue according to their terms following the termination
of this Agreement.


11. Governing Law; Waiver of Trial by Jury; Equitable Remedies. This Agreement,
the interpretation hereof and the resolution of any and all disputes between the
Company and Executive shall be governed by and interpreted under the internal
substantive and procedural laws of the State of Connecticut without any
reference to conflicts of laws rules. In the resolution of any disputes the
parties agree to submit to the exclusive jurisdiction of the Superior Court of
Connecticut, Stamford/Norwalk District and waive any claims of forum non
conveniens with respect to that jurisdiction and also waive any claim to trial
by jury in any proceeding. The parties further agree that any violations of
Executive’s covenants set forth in Sections 6, 7 and 8 above may cause
irreparable harm to the Company which harm is not capable of accurate
determination and for which the remedy of damages may be insufficient.
Accordingly, in any proceeding to enforce the Company’s rights under such
Sections 6,7 and 8, the Company may seek, in addition to damages, equitable
remedies such as injunctions, temporary injunctions and restraining orders and
the parties hereby waive any requirement of bond in any such proceeding or in
any appeal therefrom.


12. Legal Advice; Rescission. Executive agrees that this Agreement involves
Executive’s waiver of certain legal rights. Executive may, if Executive so
chooses, consult with an attorney about the terms of this Agreement before
signing it. Executive further acknowledges that (a) the Company has given
Executive a twenty one (21) day period in which to consider the terms and
binding effect of this Agreement, which twenty one (21) day period Executive may
waive, and (b) that, if Executive does sign this Agreement, Executive shall have
seven (7) days thereafter to change Executive’s mind and revoke it. Executive
agrees that if Executive decides to revoke this Agreement, Executive will inform
the Company within that seven (7) day period and obtain a written acknowledgment
of the revocation which the Company agrees to provide. Executive understands
that revocation of this Agreement will affect Executive’s employment status.
Executive states that Executive has carefully read this Agreement; that
Executive understands its final and binding effect and agrees to be bound by its
terms; and that Executive has signed this Agreement voluntarily.


 
4

--------------------------------------------------------------------------------

 


13. Notices.  All notices hereunder shall be in writing and shall be deemed
effective upon receipt, if hand delivered, or if sent by facsimile and
acknowledged electronically, or by courier and receipted on delivery.  Notices
by mail shall be deemed received on receipt, if sent first class or priority
mail postage prepaid return receipt requested and the sender shall have the
signed receipt. Otherwise notices shall be deemed effective five (5) days after
transmission.  In each case notices shall be transmitted to the address first
given above or such other address as may be given by notice as provided herein.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






EXECUTIVE
 
CLEAN DIESEL TECHNOLOGIES, INC.
                                      /s/ Michael L. Asmussen    /s/ Walter G.
Copan   
Name: Michael L. Asmussen
 
Name: Walter G. Copan
       
Executive Vice President
             
Date: 
August 21, 2008   
Date: 
August 20, 2008                                   /s/ Bernhard Steiner         
Name: Bernhard Steiner
       
President and Chief Executive Officer
                   
Date: 
August 20, 2008 
   



5

--------------------------------------------------------------------------------


 
Clean Diesel Technologies, Inc.
www.cdti.com



300 Atlantic Street, Suite 702, Stamford, CT 06901-2522 Tel: (203) 327-7050 Fax:
(203) 323-0461


Michael L. Asmussen
1731 Centennial Drive
Canton, MI  48187




August 26, 2008


Employment Agreement Addendum




Clean Diesel Technologies, Inc. - Michael L. Asmussen




Dear Mike,


We are excited about having you join the Clean Diesel team and would like to
make this transition as attractive and convenient as possible for you, Laura and
your growing family. We have discussed alternatives with the Compensation
Committee of the Board and with General Counsel, including standard practices
and expectations around those practices in a public company environment, and
have secured authorization for some additional support for your relocation to
the Connecticut area of the Company headquarters.  While we are able to assist
in further defraying some potential costs associated with your move, it must
also be recognized that there are some constraints that need to be taken into
account. We are therefore able to offer the following, which represents the
extent to which we are able to provide additional support.


We hope this arrangement to provide further assistance meets with your approval,
and look forward to having you join the Clean Diesel team on September 3rd.


 If you are in accord with the following, kindly sign below on the two originals
where indicated, and return one fully executed original to me.


-           Relocation to the company headquarters area Bridgeport, CT is
expected to be as soon as practical, under the circumstances, and within 12
months of your start date.  The company will pay for two house-hunting visits
for you and your spouse.


-           The company will pay for all customary and reasonable moving (e.g.,
packing, shipping, storage, etc.) and closing (both sale and purchase) costs as
reimbursable expenses with receipts to be submitted to the company.


-           A relocation company may be assigned at the company discretion and
with your agreement to assist with coordination of home sale, purchase and
relocation, including selection of broker(s).  The relocation company may be
required to take temporary title to your Michigan home as part of providing its
services to you.

 
 

--------------------------------------------------------------------------------

 

-           The company will pay for temporary housing for you for your visits
to the company headquarters area prior to the sale of your home in Michigan. 
Should temporary housing become necessary due to the sale of your home and/or
the timing of the closing date of the home purchase in CT, the company will
provide temporary housing for you and your family for a period totaling 60 days,
or as otherwise approved by the Chief Executive Officer of the Company. 


-           The company will provide a one-time incidental expense allowance of
$5,000, payable after you execute an agreement or other binder document to
purchase a new home in CT.


-            Regarding the sale of your home in Michigan, the company is willing
to provide an additional “Housing Relocation Payment” if the actual sales price
is below your original purchase price.  This original purchase price is to be
confirmed by written documentation. 


-           The company will commission a written appraisal on your Michigan
home.


-           As your relocation is not likely prior to January 2009, the company
would like you to put your home on the market at a price that is agreed by you
and your broker, based on market data. 


-            If the home sells at or above your original purchase price, this
benefits you and avoids an expense for the company. Our joint intent is that you
do not take a substantial loss on your home relative to its purchase cost.


-           When you sell your Canton, MI house to a willing buyer, but at a
price below your original purchase price, the company commits to issuing you a
further “Housing Relocation Payment”. The value of this payment will be based on
the difference between the actual selling price and the original purchase price
of your home, up to a maximum Relocation Payment value of $65,000, on a
grossed-up basis.  This Relocation Payment may be made by the company in two
portions, but in no case shall the final payment be made later than June 30,
2009, subject to the prior disclosure of the actual sales price of the home. 


-           The Housing Relocation Payment will vest over two years, with the
prorated amount to be paid back to the company should you resign within two
years of the payment.


In order to ensure that any of the foregoing costs are reasonable and customary
and entitled to reimbursement, you shall pre-clear in advance with the Chief
Executive Officer of the Company by fax or e-mail any of such expenses which
individually may exceed the amount of $2,500.


Sincerely yours,
CLEAN DIESEL TECHNOLOGIES, INC.




/s/  Walter G. Copan
     
Dr. Walter G. Copan
 
Accepted and Agreed
Executive Vice President
             
/s/  Ann B. Ruple
 
/s/  Michael L. Asmussen
 
Ann B. Ruple
 
Michael L. Asmussen
 
Chief Financial Officer
     

 

2

--------------------------------------------------------------------------------